UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Research Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value Aerospace and defense (4.6%) Airbus Group NV (France) 723 $45,383 Embraer SA ADR (Brazil) 173 6,785 General Dynamics Corp. 5,944 755,423 Honeywell International, Inc. 2,770 257,942 L-3 Communications Holdings, Inc. 4,597 546,675 Northrop Grumman Corp. 2,806 369,719 Precision Castparts Corp. 884 209,402 Raytheon Co. 1,550 157,511 Rockwell Collins, Inc. 565 44,353 United Technologies Corp. 1,550 163,680 Airlines (0.8%) American Airlines Group, Inc. 2,269 80,504 Delta Air Lines, Inc. 5,348 193,330 Spirit Airlines, Inc. (NON) 2,595 179,418 Auto components (0.1%) Johnson Controls, Inc. 1,080 47,520 Automobiles (0.1%) Ford Motor Co. 2,132 31,532 General Motors Co. 777 24,817 Banks (6.7%) Bank of America Corp. 40,017 682,290 Citigroup, Inc. 7,173 371,705 Fifth Third Bancorp 13,565 271,571 JPMorgan Chase & Co. 13,337 803,421 KeyCorp 19,011 253,417 Regions Financial Corp. 28,504 286,180 Wells Fargo & Co. 19,583 1,015,770 Beverages (1.6%) Coca-Cola Enterprises, Inc. 1,167 51,768 Dr. Pepper Snapple Group, Inc. 2,008 129,134 Monster Beverage Corp. (NON) 1,265 115,963 PepsiCo, Inc. 5,987 557,330 Biotechnology (3.5%) Biogen Idec, Inc. (NON) 907 300,045 Celgene Corp. (NON) 5,022 475,985 Gilead Sciences, Inc. (NON) 8,765 933,034 Retrophin, Inc. (NON) (S) 4,379 39,499 Vertex Pharmaceuticals, Inc. (NON) 1,811 203,393 Building products (0.8%) Allegion PLC (Ireland) 3,477 165,644 Fortune Brands Home & Security, Inc. 6,422 264,008 Capital markets (2.6%) Ameriprise Financial, Inc. 1,690 208,512 Carlyle Group LP (The) 6,636 202,133 Charles Schwab Corp. (The) 13,936 409,579 Invesco, Ltd. 1,395 55,075 KKR & Co. LP 11,768 262,426 Morgan Stanley 1,020 35,261 State Street Corp. 2,008 147,809 WisdomTree Investments, Inc. (NON) (S) 7,439 84,656 Chemicals (3.0%) Air Products & Chemicals, Inc. 822 107,008 Axiall Corp. (S) 1,591 56,974 Chemtura Corp. (NON) 1,613 37,631 Croda International PLC (United Kingdom) 2,024 67,116 Dow Chemical Co. (The) 6,746 353,760 Huntsman Corp. 3,933 102,219 Monsanto Co. 2,294 258,098 Praxair, Inc. 819 105,651 Sherwin-Williams Co. (The) 814 178,258 Solvay SA (Belgium) 320 49,058 Symrise AG (Germany) 5,193 276,047 Trinseo SA (NON) (S) 1,967 30,941 Tronox, Ltd. Class A 1,528 39,804 Commercial services and supplies (0.2%) Tyco International, Ltd. 2,776 123,726 Communications equipment (0.9%) Cisco Systems, Inc. 5,306 133,552 Qualcomm, Inc. 4,874 364,429 Construction materials (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) 1,413 73,024 Cemex SAB de CV ADR (Mexico) 901 11,749 Martin Marietta Materials, Inc. 329 42,421 Consumer finance (1.2%) American Express Co. 4,463 390,691 Capital One Financial Corp. 1,139 92,965 Discover Financial Services 2,885 185,765 Containers and packaging (0.7%) MeadWestvaco Corp. 3,490 142,881 Packaging Corp. of America 1,394 88,965 Sealed Air Corp. 2,472 86,223 Smurfit Kappa Group PLC (Ireland) 3,353 73,166 Diversified consumer services (0.2%) Bright Horizons Family Solutions, Inc. (NON) 1,803 75,834 H&R Block, Inc. 910 28,219 Diversified financial services (1.0%) Berkshire Hathaway, Inc. Class B (NON) 1,193 164,801 CME Group, Inc. 4,780 382,185 Diversified telecommunication services (1.4%) Verizon Communications, Inc. 15,856 792,641 Electric utilities (1.2%) American Electric Power Co., Inc. 2,729 142,481 Edison International 3,252 181,852 Exelon Corp. 5,556 189,404 NextEra Energy, Inc. 1,363 127,958 Electrical equipment (0.2%) Eaton Corp PLC 2,174 137,766 Electronic equipment, instruments, and components (0.4%) Anixter International, Inc. 1,878 159,330 Corning, Inc. 1,523 29,455 TE Connectivity, Ltd. 757 41,855 Energy equipment and services (2.0%) Aker Solutions ASA (Norway) 4,106 16,502 Aker Solutions ASA 144A (Norway) (NON) 10,522 104,815 Dril-Quip, Inc. (NON) 274 24,496 Halliburton Co. 5,672 365,901 Rowan Cos. PLC Class A 1,507 38,142 Schlumberger, Ltd. 4,351 442,453 SPT Energy Group, Inc. (China) 27,307 9,534 Transocean, Ltd. (Switzerland) (S) 1,535 49,074 Weatherford International PLC (NON) 1,202 25,002 Food and staples retail (2.0%) Costco Wholesale Corp. 2,225 278,837 CVS Health Corp. 3,847 306,183 Wal-Mart Stores, Inc. (S) 3,388 259,080 Walgreen Co. 2,740 162,400 Whole Foods Market, Inc. 2,487 94,780 Food products (1.4%) General Mills, Inc. 193 9,737 Hershey Co. (The) 965 92,090 JM Smucker Co. (The) 568 56,226 Kellogg Co. 1,517 93,447 Keurig Green Mountain, Inc. 282 36,697 Kraft Foods Group, Inc. 1,958 110,431 Mead Johnson Nutrition Co. 1,446 139,134 Mondelez International, Inc. Class A 5,625 192,741 Pinnacle Foods, Inc. 1,362 44,469 S&W Seed Co. (NON) 2,333 9,892 Health-care equipment and supplies (1.9%) Abbott Laboratories 2,934 122,025 Baxter International, Inc. 3,019 216,674 Boston Scientific Corp. (NON) 3,302 38,997 Covidien PLC 704 60,903 Medtronic, Inc. 2,356 145,954 St. Jude Medical, Inc. 3,146 189,169 Tornier NV (Netherlands) (NON) 3,452 82,503 TransEnterix, Inc. (NON) (S) 3,479 15,168 Zimmer Holdings, Inc. 1,548 155,651 Health-care providers and services (1.9%) Aetna, Inc. 1,890 153,090 CIGNA Corp. 2,186 198,248 Express Scripts Holding Co. (NON) 2,630 185,757 HCA Holdings, Inc. (NON) 702 49,505 McKesson Corp. 801 155,931 Premier, Inc. Class A (NON) 2,502 82,216 Universal Health Services, Inc. Class B 1,037 108,367 WellPoint, Inc. 847 101,318 Health-care technology (0.3%) Castlight Health, Inc. Class B (NON) 6,766 87,552 Cerner Corp. (NON) 925 55,102 Hotels, restaurants, and leisure (1.5%) Dunkin' Brands Group, Inc. 3,157 141,497 Hilton Worldwide Holdings, Inc. (NON) 5,768 142,066 Penn National Gaming, Inc. (NON) 7,260 81,385 Starbucks Corp. 2,248 169,634 Vail Resorts, Inc. 1,219 105,760 Wyndham Worldwide Corp. 1,679 136,436 Wynn Resorts, Ltd. 259 48,454 Household durables (0.5%) PulteGroup, Inc. 5,185 91,567 Whirlpool Corp. 1,251 182,208 Household products (0.5%) Colgate-Palmolive Co. 2,685 175,116 Energizer Holdings, Inc. 145 17,865 Kimberly-Clark Corp. 596 64,112 Independent power and renewable electricity producers (0.8%) Calpine Corp. (NON) 8,102 175,813 NextEra Energy Partners LP (NON) 1,808 62,720 NRG Energy, Inc. 7,353 224,119 Industrial conglomerates (0.5%) General Electric Co. 1,801 46,142 Siemens AG (Germany) 1,986 236,704 Insurance (2.2%) American International Group, Inc. 7,614 411,308 Assured Guaranty, Ltd. 8,317 184,305 Genworth Financial, Inc. Class A (NON) 12,937 169,475 Hartford Financial Services Group, Inc. (The) 7,119 265,183 Prudential PLC (United Kingdom) 8,419 186,993 Internet and catalog retail (2.0%) Amazon.com, Inc. (NON) 1,598 515,259 Ctrip.com International, Ltd. ADR (China) (NON) 2,010 114,088 Groupon, Inc. (NON) (S) 8,869 59,245 Netflix, Inc. (NON) 31 13,987 Priceline Group, Inc. (The) (NON) 296 342,940 Zalando SE (Germany) (NON) 1,201 32,614 Internet software and services (4.7%) 58.Com, Inc. ADR (China) (NON) (S) 393 14,639 Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 6,625 588,631 Facebook, Inc. Class A (NON) 6,941 548,617 Google, Inc. Class A (NON) 8 4,707 Google, Inc. Class C (NON) 2,004 1,157,029 Pandora Media, Inc. (NON) 731 17,661 Tencent Holdings, Ltd. (China) 5,150 76,663 Yahoo!, Inc. (NON) 2,898 118,094 Yandex NV Class A (Russia) (NON) 1,307 36,328 IT Services (1.8%) CACI International, Inc. Class A (NON) 592 42,192 Computer Sciences Corp. 2,190 133,919 Fidelity National Information Services, Inc. 2,404 135,345 MasterCard, Inc. Class A 3,651 269,882 Visa, Inc. Class A (S) 1,939 413,724 Leisure products (0.1%) Brunswick Corp. 1,638 69,025 Life sciences tools and services (0.6%) Agilent Technologies, Inc. 2,573 146,610 Thermo Fisher Scientific, Inc. 1,099 133,748 WuXi PharmaTech Cayman, Inc. ADR (China) (NON) 598 20,942 Machinery (0.2%) Pall Corp. 1,442 120,695 Media (5.2%) CBS Corp. Class B (non-voting shares) 3,488 186,608 Comcast Corp. Class A 12,323 662,731 DISH Network Corp. Class A (NON) 3,625 234,103 Liberty Global PLC Ser. C (United Kingdom) 11,703 479,999 Lions Gate Entertainment Corp. 2,460 81,106 Live Nation Entertainment, Inc. (NON) 13,916 334,262 Time Warner Cable, Inc. 833 119,527 Time Warner, Inc. 4,077 306,631 Twenty-First Century Fox, Inc. 3,876 132,908 Walt Disney Co. (The) 3,796 337,958 Metals and mining (0.6%) AK Steel Holding Corp. (NON) 1,572 12,592 Alcoa, Inc. 1,921 30,909 Allegheny Technologies, Inc. (S) 332 12,317 Constellium NV Class A (Netherlands) (NON) 851 20,943 Freeport-McMoRan, Inc. (Indonesia) 3,478 113,557 Hi-Crush Partners LP (Units) 1,850 95,386 Newmont Mining Corp. 1,134 26,139 Nucor Corp. 456 24,752 Steel Dynamics, Inc. 728 16,460 Multi-utilities (0.8%) Ameren Corp. 2,368 90,765 Dominion Resources, Inc. 10 691 PG&E Corp. (S) 4,152 187,006 Sempra Energy 1,317 138,785 Multiline retail (0.5%) Dollar General Corp. (NON) 2,290 139,942 Macy's, Inc. 2,701 157,144 Oil, gas, and consumable fuels (7.4%) Antero Resources Corp. (NON) (S) 2,688 147,544 Cheniere Energy, Inc. (NON) 1,372 109,801 CONSOL Energy, Inc. 1,176 44,523 EnCana Corp. (Canada) 11,488 243,660 EOG Resources, Inc. 6,465 640,164 EP Energy Corp. Class A (NON) (S) 17,135 299,520 Exxon Mobil Corp. 10,193 958,652 Gaztransport Et Technigaz SA (France) 2,320 137,239 Genel Energy PLC (United Kingdom) (NON) 5,855 79,184 MarkWest Energy Partners LP 1,820 139,812 Noble Energy, Inc. 4,552 311,175 QEP Resources, Inc. 11,135 342,735 Royal Dutch Shell PLC ADR (United Kingdom) 4,565 347,533 Suncor Energy, Inc. (Canada) 8,194 296,213 Paper and forest products (—%) Louisiana-Pacific Corp. (NON) (S) 1,243 16,892 Personal products (1.3%) Coty, Inc. Class A (S) 25,131 415,918 Estee Lauder Cos., Inc. (The) Class A 3,866 288,868 Pharmaceuticals (5.6%) AbbVie, Inc. (S) 7,327 423,208 Actavis PLC (NON) 1,872 451,676 Allergan, Inc. 1,343 239,309 AstraZeneca PLC ADR (United Kingdom) 2,533 180,958 Bristol-Myers Squibb Co. 8,454 432,676 Eli Lilly & Co. 4,913 318,608 Johnson & Johnson 2,985 318,171 Merck & Co., Inc. 7,305 433,040 Pfizer, Inc. 9,460 279,732 Real estate investment trusts (REITs) (2.3%) Altisource Residential Corp. 3,780 90,720 American Tower Corp. 3,027 283,418 AvalonBay Communities, Inc. 1,104 155,631 Boston Properties, Inc. 455 52,671 Equity Lifestyle Properties, Inc. 1,310 55,492 Gaming and Leisure Properties, Inc. (S) 3,507 108,366 General Growth Properties 3,363 79,199 Plum Creek Timber Co., Inc. 790 30,818 Prologis, Inc. 1,161 43,770 Public Storage 371 61,527 Simon Property Group, Inc. 689 113,285 Ventas, Inc. 2,313 143,290 Vornado Realty Trust 737 73,671 Real estate management and development (0.2%) RE/MAX Holdings, Inc. Class A (S) 3,787 112,588 Road and rail (1.1%) Genesee & Wyoming, Inc. Class A (NON) 1,275 121,520 Union Pacific Corp. 4,405 477,590 Semiconductors and semiconductor equipment (2.5%) Analog Devices, Inc. 831 41,126 Applied Materials, Inc. 2,395 51,756 Avago Technologies, Ltd. 1,265 110,055 Broadcom Corp. Class A 1,654 66,855 Intel Corp. 13,328 464,081 Lam Research Corp. 1,800 134,460 Micron Technology, Inc. (NON) 9,989 342,223 RF Micro Devices, Inc. (NON) 2,760 31,850 Skyworks Solutions, Inc. 779 45,221 Texas Instruments, Inc. 1,373 65,478 Software (3.4%) Activision Blizzard, Inc. 487 10,125 Adobe Systems, Inc. (NON) 1,409 97,489 Cadence Design Systems, Inc. (NON) 1,863 32,062 Electronic Arts, Inc. (NON) 1,328 47,290 Intuit, Inc. 789 69,156 Microsoft Corp. 17,817 825,996 Oracle Corp. 13,900 532,092 PTC, Inc. (NON) 842 31,070 Red Hat, Inc. (NON) 2,693 151,212 ServiceNow, Inc. (NON) 801 47,083 TiVo, Inc. (NON) 2,897 37,067 Specialty retail (2.3%) Abercrombie & Fitch Co. Class A 484 17,589 Advance Auto Parts, Inc. 85 11,076 Autonation, Inc. (NON) 204 10,263 AutoZone, Inc. (NON) 83 42,302 Bed Bath & Beyond, Inc. (NON) (S) 3,222 212,104 Best Buy Co., Inc. 168 5,643 Chico's FAS, Inc. 1,238 18,285 Express, Inc. (NON) 1,327 20,714 Five Below, Inc. (NON) (S) 3,532 139,903 GameStop Corp. Class A 23 948 Gap, Inc. (The) 2,650 110,479 Home Depot, Inc. (The) 3,626 332,649 Michaels Cos., Inc. (The) (NON) 1,091 19,071 O'Reilly Automotive, Inc. (NON) 264 39,695 Office Depot, Inc. (NON) 4,099 21,069 Staples, Inc. 1,126 13,625 TJX Cos., Inc. (The) 4,250 251,473 Technology hardware, storage, and peripherals (5.5%) Apple, Inc. 23,183 2,335,685 EMC Corp. 6,465 189,166 Hewlett-Packard Co. 2,902 102,934 NetApp, Inc. 1,487 63,882 SanDisk Corp. 1,837 179,934 Seagate Technology PLC 505 28,921 Western Digital Corp. 1,315 127,976 Textiles, apparel, and luxury goods (1.3%) Hanesbrands, Inc. 838 90,035 Michael Kors Holdings, Ltd. (NON) 1,556 111,083 NIKE, Inc. Class B 3,882 346,274 Tumi Holdings, Inc. (NON) (S) 8,038 163,573 Tobacco (1.4%) Altria Group, Inc. 3,414 156,839 Lorillard, Inc. 1,735 103,944 Philip Morris International, Inc. 5,786 482,552 Trading companies and distributors (1.0%) HD Supply Holdings, Inc. (NON) 1,248 34,020 WESCO International, Inc. (NON) (S) 6,882 538,585 Water utilities (0.1%) American Water Works Co., Inc. 1,606 77,457 Total common stocks (cost $46,163,769) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 1,077 $63,425 Total convertible preferred stocks (cost $53,850) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value Vodafone Group PLC (Call) Jan-15/$40.00 $2,140 $370 Total purchased options outstanding (cost $2,629) SHORT-TERM INVESTMENTS (8.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) Shares 3,786,380 $3,786,380 Putnam Short Term Investment Fund 0.06% (AFF) Shares 606,513 606,513 U.S. Treasury Bills with an effective yield of 0.05%, January 8, 2015 $75,000 74,996 Total short-term investments (cost $4,467,881) TOTAL INVESTMENTS Total investments (cost $50,688,129) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $5,919,997) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 12/17/14 $1,830,520 $1,864,335 $33,815 Swiss Franc Buy 12/17/14 140,252 145,741 (5,489) Citibank, N.A. British Pound Buy 12/17/14 160,711 163,667 (2,956) Euro Sell 12/17/14 1,426,126 1,482,093 55,967 Credit Suisse International Swiss Franc Sell 12/17/14 109,644 113,922 4,278 HSBC Bank USA, National Association Canadian Dollar Buy 10/15/14 183,251 192,210 (8,959) Euro Buy 12/17/14 160,116 166,346 (6,230) JPMorgan Chase Bank N.A. British Pound Buy 12/17/14 351,556 357,529 (5,973) Canadian Dollar Sell 10/15/14 731,039 763,404 32,365 Euro Buy 12/17/14 412,231 428,733 (16,502) Norwegian Krone Sell 12/17/14 126,747 131,232 4,485 State Street Bank and Trust Co. Euro Sell 12/17/14 108,808 110,785 1,977 Total WRITTEN OPTIONS OUTSTANDING at 9/30/14 (premiums $738) (Unaudited) Expiration Contract date/strike price amount Value Vodafone Group PLC (Call) Jan-15/$45.00 $2,140 $221 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 2,030 $— 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks $(277) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points OTC Over-the-counter Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $55,108,868. (b) The aggregate identified cost on a tax basis is $51,039,363, resulting in gross unrealized appreciation and depreciation of $8,945,267 and $998,719, respectively, or net unrealized appreciation of $7,946,548. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $18,136 $7,865,133 $7,276,756 $223 $606,513 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $3,786,380, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $3,661,053. Certain of these securities were sold prior to the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $13,851 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $15,189 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $7,572,245 $32,614 $— Consumer staples 4,445,553 — — Energy 4,931,215 242,459 — Financials 8,740,929 186,993 — Health care 7,534,764 — — Industrials 4,994,438 282,087 — Information technology 10,471,634 76,663 — Materials 2,085,554 465,387 — Telecommunication services 792,641 — — Utilities 1,599,051 — — Total common stocks — Convertible preferred stocks — 63,425 — Purchased options outstanding — 370 — Short-term investments 606,513 3,861,376 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $86,778 $— Written options outstanding — (221) — Total return swap contracts — (277) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$132,887	$46,109 Equity contracts	370	498 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$1,000 Written equity option contracts (contract amount)$1,000 Forward currency contracts (contract amount)$4,900,000 OTC total return swap contracts (notional)$110,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: OTC Total return swap contracts*# $– $– $– $– $– $– $– $– Forward currency contracts# 33,815 55,967 4,278 – 36,850 1,977 – 132,887 Purchased options# – 370 370 Total Assets $33,815 $55,967 $4,278 $– $36,850 $1,977 $370 $133,257 Liabilities: OTC Total return swap contracts*# $– $– $– $– $277 $– $– $277 Forward currency contracts# 5,489 2,956 – 15,189 22,475 – – 46,109 Written options# – 221 221 Total Liabilities $5,489 $2,956 $– $15,189 $22,752 $– $221 $46,607 Total Financial and Derivative Net Assets $28,326 $53,011 $4,278 $(15,189) $14,098 $1,977 $149 $86,650 Total collateral received (pledged)##† $– $– $– $– $– $– $– Net amount $28,326 $53,011 $4,278 $(15,189) $14,098 $1,977 $149 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
